700 S.E.2d 222 (2010)
STATE of North Carolina
v.
Edward Junior WAGONER.
No. 396A09.
Supreme Court of North Carolina.
October 8, 2010.
*223 Roy Cooper, Attorney General, by Yvonne B. Ricci, Assistant Attorney General, for the State.
Richard E. Jester, Louisburg, for defendant-appellant.
PER CURIAM.
For the reasons stated in State v. Bowditch, ___ N.C. ___, 700 S.E.2d 1 (2010), the decision of the Court of Appeals is affirmed.
AFFIRMED.
Chief Justice Parker and Justices Timmons-Goodson and Hudson dissent for the reasons stated in the dissenting opinion in State v. Bowditch, ___ N.C. ___, 700 S.E.2d 1 (2010).